Appellant asks the court to review its former rulings affirming the judgment, first, because the dying declarations should not have been admitted, and, second, the evidence is not sufficient to show a specific intent to kill.
It was noticed in the opinion affirming that the case had not been briefed by appellant. The motion for rehearing, however, fully presents appellant's side of the case. *Page 182 
The dying declaration contained some things which were not authorized to be admitted as dying declarations. The dying declaration contains statements of former troubles and difficulties between appellant and the wife, in addition to that relied upon by the State as a basis for this conviction. She makes the statement in the dying declaration that she had been whipped and beaten by defendant on other occasions, and it tended to show a general trend of mistreatment and assaults upon her. Under the authorities this testimony was not admissible. See Branch's Crim. Law, Sec. 487. The general rule with reference to dying declarations is tersely stated, that such statements are admissible only where the death of the declarant is the subject of the charge, and the circumstances of the death the subject of the dying declaration. A great number of cases are cited by Mr. Branch in support of this proposition. It is also stated concretely as a correct legal proposition that dying declarations are confined to the immediate facts of the homicide, and it is error to admit as part of the dying declaration statements of declarant as to what occurred on former occasions. Mr. Branch cites a number of cases in support of this proposition. It is also stated that the statements by deceased of a distinct fact not connected with the circumstances of the death, or the immediate cause of it, are not admissible as a dying declaration, though competent and legal evidence if proved by any other competent witness. Quite a number of cases are cited by Mr. Branch in support of this proposition. The attending physician testified that he examined deceased and found no external bruises, but that deceased died from peritonitis, which he indicates could have been produced by various causes as well as by a kick in the side. The beating of the wife seems to have occurred about the 15th of February, and she died about the 7th of March. The doctor visited her a short time prior to her death, and the dying declaration was made about the same time to a justice of the peace who called on her to obtain such statement. The justice of the peace asked her a number of questions which she answered, and her answers were taken down and perpetuated by him in this statement. The testimony for the State is not clear as to appellant's intention to kill at the time he inflicted the beating. The only witness who testified concerning the beating was defendant's brother. His testimony excludes the idea that appellant intended to kill his wife, but gave her a very severe beating because she did not get up and open the door when he knocked at it after midnight. This seems to be the beating relied upon by the State as bringing about her death. Taking the case as it is presented, we are of opinion that much of the dying declaration was not admissible and should not have gone to the jury. We also express doubt as to the sufficiency of the evidence to show a purpose to kill. Under Article 1147 P.C. death would not be imputed to appellant under the circumstances of this case unless a specific intent to kill manifestly appeared at the time that he beat his wife, or it *Page 183 
was the necessary consequence of the weapon used or means employed. There was no weapon used, and the utmost the State claimed by the dying declaration was that he kicked her in the side.
We are of opinion that the motion for rehearing should be granted, the affirmance set aside, and the judgment reversed and the cause remanded.
Reversed and remanded.